DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 06/20/2022 have been received and entered into the case record.
Claims 45 and 48 are canceled. 
Claims 31, 33 and 38 are amended.
Claim 55 is new.
Claims 1, 22, 31-44, and 55 are pending and examined on the merits.


Claim Objections
Claim 40 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. CFLARL (CFLAR long) or CFLARS (CFLAR short) isoforms).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 31-42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (WO1998031801) in view of Wu et al. (J Immunol 2015; 195:2612-2623; previously cited in PTO-892 filed 12/03/2021) in view of Haverkamp et al. (2014. Immunity 41, 947–959,), Nash et al. (2000. Journal of Clinical Immunology 20(1): 38-45), and Mandl et al. (2014. PLoS ONE 9(11): e112140)
Regarding claim 1, Ni teaches I-FLICE 1 (i.e. CFLAR) administered to patients in need of an increase in I-FLICE-1, this is confirmed by the assay of mammalian cells and bodily fluid (p. 29, 37). Ni further teaches that suitable host cells for the vector and I-FLICE nucleic acid to be administered are H9 cells, Jurkat cells, and CHO cells (p. 19, 51). Ni teaches that treating an individual in need of an increase level of I-FLICE-1 in the body involves administering a composition comprising an isolated I-FLICE polypeptide wherein the polynucleotide can be joined to a vector for propagation in a host (p. 4-5, 19). This administration is for treating diseases and disorders associated with apoptosis (Claim 11). I-FLICE is administered to those with decreased cell survival or increase apoptosis such as CNS inflammation, rheumatoid arthritis, Alzheimer’s, Parkinson’s, ischemia, reperfusion injury and cardiovascular disease (Abstract, p. 31, lines 8-13, claim 11; p. 35, lines 25-30). As shown through the agonist discussion of enhancing I-FLICE on p. 35, lines 25-30, the increase of I-FLICE contributes to the treatment of these diseases and disorders. 
However, Ni et al. does not teach that myeloid cells are suitable host cells.
Wu et al. teaches that c-FLIP/CFLAR produces anti-inflammatory (immunosuppressive) activity in myeloid cells (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize the nucleic acid for I-FLICE utilized in CHO cells and Jurkat cells as taught by Ni et al. in myeloid cells as taught by Wu et al. with a reasonable expectation of success. An artisan would be motivated to administer I—FLICE to myeloid cells instead of the CHO cells as both are known in the art to produce anti-inflammatory activity when C-FLIP is upregulated as taught by Wu et al. (Abstract) and the treatment of CNS inflammation via the administration of I-FLICE in Ni et al. (Abstract, p. 31, lines 8-13, claim 11; p. 35, lines 25-30). Thus they are both known equivalents for the same purpose of producing anti-inflammatory activity via the upregulation of I-FLICE/CFLAR.  
Regarding claim 22, It would additionally, be obvious to one of ordinary skill in the art to utilize cells transfected by I-FLICE-1 in a pharmaceutical composition as the polypeptides themselves are utilized in pharmaceutical compositions to treat disease (Abstract).
Regarding claims 31, 32, 41 and 42 the claims are interpreted in commensurate to the instant specification in that the cells are utilized to induce immunosuppression and not treat immunosuppression. Ni et al. does not teach myeloid or progenitor cells which are engineered to increase cellular CFLAR/FLICE/cFLIP are administered to a patient nor that the cells are autologous. 
Haverkamp et al. teaches that c-FLIP (CFLAR) is constitutively required for the development of Mo-MDSCs (monocytic myeloid derived suppressor cells; myeloid cells; monocytes). (p. 948). Monocytic MDSCs are the dominant immunosuppressive subset within the suppressor cell heterogenous population (p. 948).
It would be obvious to one of ordinary skill in the art to express the I-FLICE-1 polypeptide and vector encoding said polypeptide of Ni et al. in monocytes in a method for immunosuppression as taught by Haverkamp et al. and administer the monocytes expressing CFLAR to a patient in need of immunosuppression in the method of Ni et al. with a reasonable expectation of success. An artisan would be motivated to utilize I-FLICE-1 polypeptide which is known to increase expression of cFlip/CFLAR in a population of myeloid cells as it is required to develop the cells into monocytic myeloid derived suppressor cells which are dominantly immunosuppressive (Havekamp et la., p. 948). 
Regarding the limitation of cells being autologous, an artisan would be motivated to utilize autologous cells in transplants of autoimmune diseases as allogeneic HSCT should only be considered in highly selected cases of severe autoimmune diseases because of the increased risk of transplant-related complications including graft-versus-host disease (GVHD) and graft rejection (Nash; p. 38). 
Regarding the limitation of CD14+ monocytes, Mandl et al. teaches that monocytes from bone marrow mononuclear cells are selected via CD14+ expression with either positive or negative expression of CD16, and that CD14- cells are NK cells (Abstract, p. e112140), therefore CD14+ expression is inherent to monocytes and it would be obvious to one of ordinary skill in the art to select monocytes based on CD14+ expression.
Regarding claim 33 and 34, Ni et al. teaches that I-FLICE, a polypeptide, is administered to a patient in need of an increase in I-FLICE-1 in order to treat disease such as autoimmune diseases (i.e. patient in need of immunosuppression) (p. 4, p. 36-37). As evidenced by Wu et al. c-FLIP/CFLAR inherently produces anti-inflammatory (immunosuppressive) activity in myeloid cells (Abstract).
Regarding claim 35, Ni et al. does not explicitly teach that the nucleotide sequence of I-FLICE-1 is administered to a patient. However, Ni et al. teaches that the I-FLICE-1 polypeptide is administered into a patient (p. 14-15, p. 37) and additionally, Ni et al. teaches that the cDNA for I-FLICE-1 is integrated into a plasmid DNA which is put into an expression vector to transfect cells (p. 51). Therefore it would be obvious to one of ordinary skill in the art with a reasonable expectation of success to utilize the disclosed nucleotide sequence of Ni et al. encoding for I-FLICE-1 and substitute it for the polypeptide administered to a patient through means known in the art.
Regarding claim 36, Ni et al. host cells which are myeloid or progenitor cells thereof are disclosed, such as H9 cells (i.e. human embryonic stem cell line) (p. 51), which can be transfected.
Regarding claim 37, Ni et al. teaches that the I-FLICE-1 gene can be integrated into the chromosome (i.e. stable transfection). (p. 51).
Regarding claim 38, Ni et al. teaches the I-FLICE-1 gene can be carried via baculoviral vector (i.e. a viral vector) (p. 45).
Regarding claim 39, Ni et al. teaches that the I-FLICE-1 nucleic acid molecules of the present invention may be in the form of RNA or in the form of DNA (p. 9). 
Regarding claim 40, Ni et al. teaches the sequence for human I-FLICE-1 polypeptide (Abstract; SEQ ID NO: 2, claim 9, 13). I-FLICE-1 according to the sequence search performed is equivalent to amino acid SEQ NO: 1 disclosed in the present application is for CFLARL. Ni et al. discloses the nucleotide sequence for I-FLICE-1 polypeptide (SEQ ID NO: 1).
Regarding claim 43, Ni et al. teaches H9 cells can be transfected (i.e. human embryonic stem cell line) (p. 51).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (supra) in view of Wu et al. (supra) in view of Haverkamp et al. (supra), Nash et al. (supra), and Mandl et al. (supra) as applied to claims 1, 22, 31-42 and 43 above, and in further view of Nemeth et al. (Journal of Dermatological Science 77 (2015) 11–20)
As discussed above in the 103 rejection of claims 1, 22, 31-42 and 43, Ni et al., Wu et al., Haverkamp et al., Nash et al. and Mandl et al. provide teachings which make obvious a myeloid cell population with increased CFLAR administered to a patient with autoimmune disease in need of immunosuppression. These references, however, do not provide for bone marrow CD34+ stem cells.
Nemeth et al. teaches that CD34+ bone marrow stem cells possess immunomodulatory features and secrete immunosuppressive factors when administered which render them tolerant to rejection (Abstract, p. 12).
It would be obvious to utilize CD34+ bone marrow stem cells as taught by Nemeth et al. in the method of administering stem cells or myeloid cells for treatment of an autoimmune disease or patient in need of immunosuppression as taught by Ni et al., Wu et al., Haverkamp et al., Nash et al., and Mandl et al. with a reasonable expectation of success. As discussed above, Ni et al. teaches that I-FLICE can be transfected into stem cells and an artisan would be motivated to utilize bone marrow CD34+ stem cells as  Nemeth et al. teaches that CD34+ bone marrow stem cells secrete immunosuppressive factors when administered and can be utilized clinically to treat graft vs host disease (i.e. need of immunosuppression) (p. 12).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (supra) in view of Wu et al. (supra) in view of Haverkamp et al. (supra), Nash et al. (supra), and Mandl et al. (supra) as applied to claims 1, 22, 31-42 and 43 above, and in further view of Matrai (2010. Molecular Therapy 18(3): 477–490)
As discussed above in the 103 rejection of claims 1, 22, 31-42 and 43, Ni et al., Wu et al., Haverkamp et al., Nash et al. and Mandl et al. provide teachings which make obvious a myeloid cell or stem cell population with increased CFLAR administered to a patient with autoimmune disease in need of immunosuppression. These references, however, do not provide for bone marrow CD34+ stem cells.
Matrai teaches that lentiviral vectors are potent and versatile vectors for ex vivo or in vivo gene transfer (Abstract). Lentiviral vectors can additionally deliver genes into hematopoietic stem cells (i.e. myeloid progenitors) allowing for stable transgene expression upon hematopoietic reconstitution (Abstract).
It would be obvious to utilize lentiviral vectors to transfect the myeloid cells as taught by Matrai in the method of administering transfected myeloid cells for treatment of an autoimmune disease or patient in need of immunosuppression as taught by Ni et al., Wu et al., Haverkamp et al., Nash et al., and Mandl et al. with a reasonable expectation of success. An artisan would be motivated to utilize lentiviral vectors in place of the baculoviral vectors to encode the I-FLICE nucleic acid as they are suitable for delivering genetic material with stable transgene expression as taught by Matrai (Abstract).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered and are persuasive in regards to the 101 and 112 in light of the newly amended claims.
Applicant's arguments filed 06/20/2022 have been fully considered and are persuasive in regards to the 102 rejection not teaching each and every limitation in regards to the type of cells utilized. Therefore the rejection has been modified as a 103 rejection.
Applicant's arguments filed 06/20/2022 have been fully considered and are persuasive in regards to the 132 rejection not teaching each and every limitation in regards to the type of cells utilized. Therefore the rejection has been modified, rendering arguments of deficiency moot regarding the other references. However, the arguments regarding Wu et al. are not persuasive.
Applicant argues that Wu et al. does not provide teachings on increased levels of CFLAR or C-FLIP. Additionally, Applicant argues that an artisan would not combine Wu and Ni et al. to arrive at the claimed invention as Wu teaches that c-FLIP suppresses the activation and signaling in myeloid cells in the Abstract and on page 2612.
While Examiner agrees that Wu does not teach that the cellular C-FLIP is increased, Ni et al. teaches treating those who are in need of C-FLIP, therefore the treatment inherently is to increase the level of C-FLIP in those in need of it. Regarding the arguments of Wu’s teachings, Wu teaches that C-Flip suppresses apoptosis and inhibits the caspase-8 signaling reaction in myeloid cells (Abstract). This does not teach away from utilizing I-FLICE or C-FLIP as a means of immunosuppression. Furthermore, as stated previously, the Abstract states that C-FLIP showed an unexpected anti-inflammatory activity which would motivate one in the art to utilize it with the myeloid cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

 /TAEYOON KIM/              Primary Examiner, Art Unit 1631